IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Roseanne Adams                :
                                               : No. 141 C.D. 2019
From the Decision of The Philadelphia          : Argued: June 8, 2020
Zoning Board of Adjustment (No. 26084)         :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                        FILED: December 21, 2020


             Roseanne Adams (Adams) appeals from the December 17, 2018 order
of the Court of Common Pleas of Philadelphia County (trial court) quashing
Adams’s appeal of the decision of the City of Philadelphia’s (City) Zoning Board of
Adjustment (ZBA) for lack of standing. Upon review, we affirm.
             Janice Yager (Yager) owns the vacant lot located at 1942 Hamilton
Street, in the City (the Property). Yager also owns, and lives in, the house next to
the Property, at 1944 Hamilton Street. Yager applied for permits to use the Property
as non-accessory private parking with a six-foot fence and gate. Reproduced Record
(R.R.) at 115a. The City’s Department of Licenses and Inspections (L & I) refused
the request, stating that the proposed use and fence height were not in compliance
with the City’s Zoning Code. R.R. at 99a. Yager appealed the refusal to the ZBA,
requesting relief from Section 14-602-1 of the City’s Zoning Code,1 regarding the


      1
          Section 14-602-1 provides the uses allowed in an RMX-3 District. Non-accessory
parking is not one of the listed permitted uses. R.R. at 157a-58a.
permitted uses within an RMX-3 district, and Section 14-706(3)(b) of The
Philadelphia Code, which imposes a four-foot height restriction on fences. Id. at
113a.
              On February 17, 2016 the ZBA held a hearing on Yager’s appeal.
Yager testified that she wanted to park on the Property due to the difficulty of finding
street parking and her husband’s recent Parkinson’s diagnosis. R.R. at 30a, 40a.
Yager admitted that she could, but had not, purchased parking in a nearby garage or
applied to have a handicapped spot put in front of her home. Id. at 40a-41a.
              A representative from Yager’s local Registered Community
Organization (RCO), Logan Square Neighborhood Association (LSNA), and several
neighbors also testified in favor of the variance. R.R. at 66a-69a. Additionally,
Yager submitted a letter of non-opposition from LSNA, a petition of support signed
by 32 neighbors, and letters of support from adjacent neighbors. Id. at 108a, 160a-
62a, 163a-65a. Paula Burns, testifying on behalf of the City Planning Commission,
stated that although the Commission would prefer that Yager consolidate the
Property with the lot that her home sits on, the Commission understood that Yager
wanted to keep the lots separate. Id. at 70a. Burns requested that the ZBA restrict
the fence height to four feet if it grants Yager’s variance request. Id.
              Adams was the sole objector to the variance request. She testified that
she and other neighbors, including Yager’s husband, had participated in negotiating
a neighborhood development agreement (NDA) that restricted the Property to
remain a landscaped area until it was developed for single-family residential use.2

        2
        R.R. at 169a-253a. The named parties to the Agreement were Rodin Parking Partners,
L.P. (Developer), LSNA, Hamilton Townhouse Association, Adams, John Surman, and those
owners of properties at 417, 419, 421, 425, 427, and 429 North 20th Street and 1938, 1940, and
1942 Hamilton Street (non-Developer parties are collectively known as the “Neighbor Group”).
(Footnote continued on next page…)
                                              2
R.R. at 42a. Adams further testified that there was a high demand for residential
properties in the Logan Square neighborhood. Id. at 54a-55a. Adams conceded that
she would not have challenged Yager’s permit application if she had either
consolidated the Property with the lot that her home sits on or placed a deed
restriction on the Property. Id. at 56a-57a.
              Adams also raised safety concerns regarding the bus stop at the corner
near the Property. Adams stated that people at the stop would have their backs
towards the proposed parking spaces, and a user of the parking space would have to
back out onto the street. R.R. at 47a-49a. Adams testified that she does not board
the bus at this stop, but rather only gets off at this stop. Id. Adams expressed further
safety concerns regarding utility poles, parked cars, and heavy traffic in the vicinity
of the proposed parking spaces. Id.
              At the hearing’s conclusion, the ZBA voted to grant Yager’s request for
a variance with the provisos that the fence not exceed four feet in height, parking is
to be used only by the residents of 1942 Hamilton Street, and approval is for a
temporary five-year term. On March 14, 2016, the ZBA issued its findings of fact
and conclusions of law in support of its granting of the variance request. The ZBA
found that community growth reduced the parking available and, based on her
husband’s Parkinson’s diagnosis, proximate parking was a concern for Yager.
Findings of Fact (F.F.) No. 15. The ZBA concluded that:


           2. Under the stated provisos, the proposed fence will be
              limited to a maximum height of four feet – a height
              permitted by Code. The fence accordingly does not
              require a variance.


Under the terms of the Agreement, Developer agreed to specific restrictions and requirements for
its development of certain properties in exchange for the support of the Neighbor Group.
                                               3
                            ***
6. The burden of proof in obtaining a variance is upon the
   landowner. Valley View Civic Association v. Zoning
   Board of Adjustment, [462 A.2d 637 (Pa. 1983)]; Yeager
   v. Zoning Hearing Board, 779 A.2d 595 (Pa. Cmwlth.
   2001).

7. To establish entitlement to a variance, an applicant must
   show an unnecessary hardship resulting from the
   property’s unique physical conditions or circumstances;
   that such hardship is not self-imposed by the applicant;
   that granting the variance would not adversely affect the
   public health, safety or welfare; and that the variance, if
   granted, would represent the minimum necessary to afford
   relief. Alpine, Inc. v. Abington Twp. Zoning Hearing
   Board, 654 A.2d 186 (Pa. Cmwlth. 1995).

8. Based upon the evidence of record, including submitted
   exhibits and witness testimony, the [ZBA] concludes that
   [Yager’s] proposal meets the requirements for grant of the
   requested variance.

9. In so concluding, the [ZBA] notes that the Property has
   been vacant for decades, that the proposed use is supported
   by a number of near neighbors and not opposed by the
   LSNA, the RCO for the area, that the proposed curb cut
   has been approved by the Streets Department, and that the
   imposed provisos would limit the duration of the use and
   restrict the parking to the use of the adjacent property
   owner.

10. The [ZBA] finally notes that its jurisdiction is limited,
    under both the Zoning Code and the Home Rule Charter,
    to hearing and deciding (1) requests for variances, (2)
    requests for special exceptions, and (3) appeals in zoning

                                4
            matters for any final order, requirement, decision, or
            determination made by [L&I] pursuant to the Zoning
            Code. Home Rule Charter at §5-1006; Zoning Code at
            §14-301(4). The effect and enforceability of the private
            agreement referenced by [Adams] and her attorney
            therefore are not within the [ZBA’s] purview.

         11. For all the above stated reasons, the [ZBA] concludes that
            the requested variance was properly granted.
ZBA’s Conclusions of Law, Nos. 2, 6-11.
            Adams appealed the ZBA’s decision to the trial court.            Yager
intervened and filed a motion to quash the appeal, asserting that Adams was not an
aggrieved person and, therefore, lacked standing. Following oral argument, the trial
court affirmed the ZBA’s decision granting Yager’s application for a variance on the
merits. The trial court failed to rule on the motion to quash. The trial court found
that the ZBA’s decision was supported by substantial evidence, and that the ZBA
properly determined that the effect and enforceability of the NDA were outside of
its jurisdiction. The trial court further determined that Adams’s involvement in the
NDA did not grant her aggrieved party standing to appeal the ZBA’s decision. The
trial court did not make a determination regarding Adams’s standing as a person
aggrieved by the ZBA’s decision based on her home’s proximity to the Property or
her participation in the hearing before the ZBA. Adams appealed to this Court.
            Following oral argument, this Court vacated and remanded to the trial
court to determine whether Adams had standing to appeal from the ZBA’s decision.
Adams v. Philadelphia Zoning Board of Adjustment (Pa. Cmwlth., No. 534 C.D.
2017, filed August 30, 2018). We did not address the merits of Adams’s appeal
regarding whether Yager had met her burden of proving the requisite hardship. Id.



                                         5
              On remand, the trial court granted Yager’s motion to quash, finding that
Adams lacked standing to challenge the variance application. Adams again appealed
to this Court.3
              Adams now argues that she has standing to challenge the variance
because of her home’s proximity to the Property. Adams contends that because her
home is only 250 feet away, she is sufficiently close to the Property to have standing,
noting that “no case has ruled that an objector living only 250 feet away and on the
same city block as the [Property] given a variance lacks sufficient proximity to be
denied standing.” Appellant’s Brief at 22.
              Yager argues that Adams is not an “aggrieved person” under the
standards set forth in William Penn Parking Garage, Inc. v. City of Pittsburgh, 346
A.2d 269, 280 (Pa. 1975), because she has suffered no direct, immediate, or
substantial impact by the variance being granted. Yager asserts that aggrieved party
status requires more than mere proximity to the Property. Yager argues that even
assuming that Adams lives within 250 feet of the Property, Adams cannot see the
parking spaces from her home, and therefore Adams is not directly impacted.
              In order for a party to have standing to appeal a determination of the
ZBA, she must demonstrate that she is an “aggrieved person.” Spahn v. Zoning
Board of Adjustment, 977 A.2d 1132, 1149 (Pa. 2009). It is well established that to
be “aggrieved,” a party must show an interest that is substantial, direct, and
immediate. William Penn, 346 A.2d at 280. For an interest to qualify as “substantial,
there must be some discernible effect on some interest other than the abstract interest
all citizens have in the outcome of the proceedings.” Spahn, 977 A.2d at 1151. An

       3
         In an appeal from the granting of a motion to quash, this Court’s review is plenary.
Society Created to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board of Adjustment of the
City of Philadelphia, 951 A.2d 398, 401 n.8 (Pa. Cmwlth. 2008).
                                             6
interest is direct where the party can demonstrate some causation of harm to her
interest. Id. To be considered immediate, a party’s interest must have “a causal
connection between the action complained of and the injury to the person
challenging it.” Id.
              The proximity between a party’s property interest and the property at
issue may be sufficient to establish a perceivable adverse impact. Society Created
to Reduce Urban Blight (SCRUB) v. Zoning Hearing Board of Adjustment of the
City of Philadelphia, 951 A.2d 398, 404 (Pa. Cmwlth. 2008). It is well established
that an adjoining property owner, who testifies in opposition to a variance request
before the zoning board, has sufficient interest conferring standing to appeal the
board’s decision. Id. However, absent an assertion of a particular harm, standing
has been denied to objectors with no property interest in the immediate vicinity. Id.
Further, parties are not necessarily aggrieved merely because they participated in the
hearing before the ZBA. Scott v. City of Philadelphia, Zoning Board of Adjustment,
126 A.3d 938, 949 (Pa. 2015).
              In Armstead v. Zoning Board of Adjustment of City of Philadelphia, 115
A.3d 390, 392 (Pa. Cmwlth. 2015),4 this Court considered whether individual
objectors had standing to appeal the granting of a variance for a sign. Despite living
within three blocks, being able to see the sign that the variance granted from their
homes, using the park across the street, and walking in the vicinity, this Court held
that the objectors lacked standing. Id. at 396. The objectors were not adjoining
property owners, did not live in the immediate vicinity of the sign, and failed to
demonstrate standing based on a particular harm. The objectors failed to explain


       4
         Interestingly, Adams was an objector in Armstead and was found not to have standing in
that matter.
                                              7
how the proposed illumination of the sign would cause injury or to what extent the
illumination would affect the homeowners. Id. at 397-98.
               Adams argues that she has standing based on the proximity of her home
to the Property. Adams’s home is between 250 and 350 feet away from the Property,
and on the other side of the street – not adjoining or even catty-cornered to the
Property. Adams’s home’s location down the block and across the street is not
sufficiently close to the Property to confer standing based on proximity alone. See
Armstead, 115 A.3d at 392; Society Created to Reduce Urban Blight (SCRUB), 951
A.2d at 404.
               Likewise, Adams has failed to articulate a particular harm that she will
suffer by the proposed use of the Property for parking. Id. Adams’s general
concerns about the safety of individuals waiting for the bus near the Property and
general resentment that allowing a parking pad “does nothing for the neighborhood,”
Notes of Testimony (N.T.), February 17, 2016, N.T. at 30, are “merely abstract
interest[s] all citizens have in the outcome of the proceedings.” Spahn, 977 A.2d at
1151.
               Therefore, we affirm the trial court’s order granting the motion to quash
the appeal because Adams lacks standing.




                                         MICHAEL H. WOJCIK, Judge




                                            8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA



In Re: Appeal of Roseanne Adams          :
                                         : No. 141 C.D. 2019
From the Decision of The Philadelphia    :
Zoning Board of Adjustment (No.26084)    :




                                  ORDER


           AND NOW, this 21st day of December, 2020, the order of the Court of
Common Pleas of Philadelphia County, dated December 17, 2018, is AFFIRMED.




                                   __________________________________
                                   MICHAEL H. WOJCIK, Judge
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA



In Re: Appeal of Roseanne Adams        :
                                       :
                                       :
From the Decision of The Philadelphia : No. 141 C.D. 2019
Zoning Board of Adjustment (No. 26084) : Argued: June 8, 2020



BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


DISSENTING OPINION
BY JUDGE FIZZANO CANNON                  FILED: December 21, 2020


             Because I disagree with the Majority’s conclusion that Roseanne
Adams lacks standing to object to the variance requested in the instant matter, I
respectfully dissent.
             As the Majority notes, to acquire standing to object to a variance
request, an allegedly aggrieved party must show a substantial, direct, and immediate
interest in the application beyond “the abstract interest all citizens have in the
outcome of the proceedings.” Majority Opinion at 6 (quoting Spahn v. Zoning Bd.
of Adjustment, 977 A.2d 1132, 1151 (Pa. 2009)). Standing to object may be
established by the proximity alone of a prospective objector’s property to the
property in question. See Soc’y Created to Reduce Urban Blight (SCRUB) v. Zoning
Hearing Bd. of Adjustment of City of Phila., 951 A.2d 398, 404 (Pa. Cmwlth. 2008),
aff’d sub nom. Spahn v. Zoning Bd. of Adjustment, 977 A.2d 1132 (Pa. 2009).
Additionally, even prospective objectors whose property is outside the immediate
area of the property in question may attain standing to object by asserting a particular
harm. See id. I believe Adams has established these standing requirements.
               First, Adams’s home is within close proximity to the Property. This
Court has determined that uncontradicted testimony establishing that prospective
objectors residing within 450-600 feet of a contested use established the prospective
objectors’ standing. See Appeal of Hoover, 608 A.2d 607, 611 (Pa. Cmwlth. 1992);
compare with SCRUB, 951 A.2d at 404 (finding a residence 1.2 miles away from
proposed billboard insufficient to establish standing based on proximity). Adams
testified that she lives at 1911 Hamilton Street, Philadelphia, where she has lived
since 1994 and which is only 250 feet down the street from the Property.1 See
Reproduced Record (R.R.) at 37a, 41a. Accordingly, this uncontradicted testimony
established adequately close proximity to confer standing upon Adams.
               Further, Adams testified that she had previously spent months and
thousands of dollars negotiating with a developer signatory a Neighborhood
Development Agreement (NDA) that specifically restricted the Property to remain a
landscaped area until it was developed for single-family residential use. See R.R. at
33a, 36a & 57a. While the Zoning Board of Adjustment cannot enforce this
agreement, the NDA demonstrates Adams’s substantial, direct, and immediate
interest beyond an abstract interest in the outcome of the proceedings common to all
citizens. See Soc’y Hill Civic Ass’n v. Phila. Bd. of License & Inspection Review,
905 A.2d 579, 586 (Pa. Cmwlth. 2006) (standing of civic association and members


       1
         Specifically, Adams testified that, in relation to the Property, her home is, “[a]s the crow
flies maybe 250 feet, otherwise maybe 300-350 feet.” Reproduced Record (R.R.) at 37a.

                                              CFC- 2
established where the purpose of the association was to promote preservation and
restoration of historic buildings in the Society Hill area of Philadelphia, the
association and members had negotiated for future preservation of the building
façades in question, and the association and its members participated in public
meetings on subject); Pittsburgh Tr. for Cultural Res. v. Zoning Bd. of Adjustment
of City of Pittsburgh, 604 A.2d 298 (Pa. Cmwlth. 1992) (trust determined to have
standing as an aggrieved party where it was located in a building approximately 200
feet from the subject property and had made a substantial financial investment in the
surrounding area). I would conclude that her interest in the NDA, when coupled
with the proximity of her property to the Property, represents a particular harm that
would confer standing upon Adams to object to the proposed variance.
             Armstead v. Zoning Board of Adjustment of City of Philadelphia, 115
A.3d 390 (Pa. Cmwlth. 2015), cited by the Majority, in which this Court determined
that nine prospective objectors lacked standing to object to a variance for an
illuminated sign, is distinguishable from the instant matter. In Armstead, the closest
of the individual prospective objectors lived one and a half blocks, or 700-800 feet,
from the proposed sign, and only one objector could actually see the sign. Id. at 393,
397-98. The Court did not find this distance to be adequately proximate to confer
standing on its own. Id. at 397. Additionally, none of the objectors asserted an
adequate particular harm that they would suffer as a result of the sign. Id. at 397-
98. Because they did not live within the immediate vicinity of the proposed sign and
had not asserted any particular harm resulting from the proposed sign, the Court
determined that the prospective objectors had not established standing. Id. at 398.
The instant matter, on the other hand, involves a property only 250 feet away from




                                       CFC- 3
the proposed variance, as well as a particular harm established by Adams’s
testimony regarding the NDA.
             For the above reasons, I would conclude that Adams had standing to
object to the Zoning Board of Adjustment’s decision on the variance and, therefore,
I respectfully dissent.



                                      __________________________________
                                      CHRISTINE FIZZANO CANNON, Judge




                                     CFC- 4